Title: To John Adams from Lemuel Robinson, 30 November 1775
From: Robinson, Lemuel
To: Adams, John


      
       
        30 Nov. 1775
       
       Dear sir
      
      These Lines are to inform you of my Situation which in the Multaplicity of your Business is undoubtaley far from your Mind. Let it Suffice to Say an Army is Raising in which I have no part. As to the part I have taken for Several Years past to prepare for the Last Appeal is not unknown to You. At the Battle of Concord, So Called, You was there When we took post On Roxbury Hill. I was obliged to Act the part of General Till Genll. Thomas took Command and he Being a Stranger the Burden Lay upon me for a Considerable Time. The Intercepted Letters in May Mention me as the First in Command at Roxbury Camp. I Mention this as proff that I was not Idle. At the Time the Committee of Safety were Giving out their Orders to Raise Regiments. I was then Ordered To Marshfield with 1100 Men to dislodge the Enemy who it was Said were Strongly Reinforct. On my Return I met A Gentleman who informd me that the Committee of Safety had Determind there Should be but one Regiment in the County of Suffolk and that his, upon which I Continued in Camp and Did my duty Acting as 2d. To Genll. Thomas. The Officers at this Time Left the Camp to Raise Men and Men went off to List and fix for the Campaign, Till the Daily Returns wer Less then 700 Men 300 of which were of my Regiment and Relievd Every 3d. day. The duty you must be Sensable Lay hard upon me. At this Time for 9 days and Nights I Never Shifted my Cloths nor Lay down to Sleep bing obliged to do the duty Even Down to the Adjutant. And no officer of the Day, I was obligd to Patrole the Guards Every Night which was a Round of 9 Miles. This Took up my time So that I never Saw the Committee of Safty in Order to know the Truth, of the One Regiment Only bing Raisd. The Committee bing So Imbarast at this time that Although they Had me principally in view yet Gave out their Orders So fast that they overan their Complment before they were aware and desird me to Continue in Service Assuring me of a Regiment. In the Meun while Appointd me Muster and Pay Master. Thus I Continued Till Goverment took place when I was Assurd of Regiment. Several Vacancys then Hapning, the Councill Applied to Gell. Washington for a Return of Vacancis but he never made any upon which the Concill Sent him a Recommendation, in my Favour. But the Generall Saith that he is Tied up By Instructions and Cannot Admit any person who Has Not been Commissiond thus I am entirely Left out of the Army Although I have the Voice of Both Civil and Military in my favour. The Modeling the Army out of the Old one intirely, with Submison and Raising the pay of the officers will be Attended with many bad Consequences. The Men through the Course of the Summer Have had oppertunity to know the Officers. Those few who have behavd well will get their men. The Others Never will And as all the Officers are appointed by the Generall To Each Regiment I believe there will not be One full Regiment. The Camp is this Moment in Alarm. The Coneticut Forces whose Time is out Universally going home. No Intreaty Can Stop them. If this Should be the Case of the Rest God Only knows what will Become of us. I Expect if nothing more favourable Turns up the Militia must be Called in. I believe I Can Collect frinds Enough to hold them in on Roxbury Side once more. A Store Ship is Carried in to Cape Ann Loaded with warlike Stores Valud at £10000 Sterling. If you Can procure an Exeption for me with Respect to the Resolve that no officer be Admitted into the Army you will Lay me under the Greatest Obligation. I Can Assure you that my inclination to the Service is Such that I Cannot any way Content myself out of the Same.
      
      The Inclosd is Signd as you will See by the Committee of Safety Which gave out the Orders. I Remain Your Hue. Sert.
      
       Lemuel Robinson
      
     